Court of Appeals
of the State of Georgia

                                                                 ATLANTA, May 26, 2021

The Court of Appeals hereby passes the following order

A21A1343. BARTHOLOMEW IKEMNA v. DEAN ELECTRIC COMPANY, et al.


     Upon consideration of the APPELLANT'S motion FOR PERMISSION TO WITHDRAW

THE APPEAL in the above styled case, it is ordered that the motion the hereby GRANTED, and

jurisdiction is released back to the trial court upon receipt of this order.




                                        Court of Appeals of the State of Georgia
                                              Clerk's Office, Atlanta, May 26, 2021.

                                              I certify that the above is a true extract from the minutes
                                        of the Court of Appeals of Georgia.

                                              Witness my signature and the seal of said court hereto
                                        affixed the day and year last above written.

                                                                            , Clerk.